DETAILED ACTION
Claims 1, 14 – 17, 19 - 28, 30 - 41 of U.S. Application No. 16963783 filed on 07/21/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Arguments regarding the applied 112(b) rejections: claim 1 was rejected under 35 USC 112(b) for being indefinite. Claim 1 had antecedent basis contradicted with the ones in claim 18.
The Applicant amended claim 1 to clarify the unclear elements, and cancelled claim 18, therefore, the 112(b) rejection is overcome.
Arguments regarding the applied 102, and 103 rejections: claims 1, 14 - 17, and 23-28 under 35 USC 102, and 103 while claims 18, 19, and 29.
Claim 1 is amended to include the limitations of claim 18. Claim 27 is a method claim is amended to include the limitations of claim 19. Claim 30 is new device claim and has limitations similar to claims 1 and 19. Therefore, claims 1, 14 – 17, 19 - 28, 30 – 41 are rendered allowable.

Allowable Subject Matter
Claims 1, 14 – 17, 19 - 28, 30 – 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is amended to include the limitations of claim 18. Claim 27 is a method claim is amended to include the limitations of claim 19. Claim 30 is new device claim and has limitations similar to claims 1 and 19. Therefore, claims 1, 14 – 17, 19 - 28, 30 – 41 are rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832